UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7673


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE JESUS MORA, a/k/a Jose Jesus Nuesslein, a/k/a Joe Mora,
a/k/a Jose Jesus Neusslein,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cr-00062-RAJ-JEB-1)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Jesus Mora, Appellant Pro Se.           Stephen Westley Haynie,
Assistant United States Attorney,           Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Mora appeals the district court’s order denying

his motion to amend special conditions of supervision and has

filed motions for appointment of counsel and to expedite.                         We

have     reviewed       the     record   and   find   no    reversible      error.

Accordingly, we deny appointment of counsel, deny Mora’s motion

to expedite as moot, and affirm the district court’s order.                      See

United    States    v.    Mora,    No.   2:07-cr-00062-RAJ-JEB-1         (E.D.   Va.

Nov. 14, 2011).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented     in    the

materials      before     the    court   and   argument    would   not    aid    the

decisional process.



                                                                          AFFIRMED




                                          2